Citation Nr: 0403862	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for left leg 
shortening.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from March 1977 to April 1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating action that denied service 
connection for a low back disability and for left leg 
shortening on the grounds that new and material evidence had 
not been submitted to reopen the claims. Historically, the 
veteran's original claim for service connection for the 
claimed disabilities was denied by a prior final April 1997 
RO rating decision.

In a January 2003 decision, the Board denied the veteran's 
application to reopen the claims. The veteran appealed the 
case to the United States Court of Appeals for Veterans 
Claims which granted a joint motion of the parties to vacate 
and remand the Board's decision.


REMAND


In November 2002, the Board undertook additional development 
with respect to the issues listed on the title page pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)). The 
Board's development actions resulted in the acquisition of 
additional evidence, and the Board denied the application to 
reopen the claims. The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).

In its August 2003 Order, the Court took the position that a 
remand of the case was warranted and granted a Joint Motion 
to Vacate and Remand.  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit, in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV) held that 38 C.F.R. § 19.9(a)(2) 
(authorizing the Board to undertake its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO. 

In an October 2003 letter, the Board informed the appellant 
of the Court's Order, and advised that he could waive his 
right to have his appeal remanded to the RO for initial 
consideration by signing an enclosed waiver. He was also 
advised of his right to submit additional argument or 
evidence in support of his claims. No waiver of initial RO 
consideration of evidence obtained by the Board's development 
has been submitted.

In a January 2004 Written Brief Presentation, the veteran's 
representative indicated that the case was being submitted on 
the evidence of record, for the Board's decision. 

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. This liberalizing law is applicable to this appeal. 
See Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991). To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In this regard, the Court has held that the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to attempts 
to reopen a claim, as distinguished from an original claim 
for benefits. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). The veteran has been provided notice as to 
evidence needed to substantiate his application to reopen a 
claim based on new and material evidence; however, what 
assistance must be provided to a claimant, under the VCAA, 
attempting to reopen a claim for service connection, has not 
been settled by the Court. However, it would appear that 
there is some duty in cases involving claims to reopen. See 
Quartuccio, at 187-189. 

Given the need for further RO review before the Board may 
decide this appeal, due process demands that this case be 
REMANDED to the RO (via the Appeals Management Center in 
Washington, D.C.) for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
as codified at 38 U.S.C.A. § 5103(a) as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied. See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2. After undertaking any other 
development deemed appropriate the RO 
should consider all the evidence, 
including all additional evidence 
received pursuant to the Board's 
development, and readjudicate the issues 
on appeal. If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, 
(SSOC). He and his representative should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




